IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1110
                              Filed October 15, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALEKSANDAR CIRIC,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Christopher L.

McDonald (motion to dismiss) and Rebecca Goodgame Ebinger (sentencing),

Judges.



       Defendant appeals his convictions and sentences for burglary in the third

degree and theft in the third degree. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

       Aleksandar Ciric, Des Moines, appellant pro se.

       Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, John Sarcone, County Attorney, and David Porter, Assistant County

Attorney, for appellee.

       Considered by Vogel, P.J., Doyle, J., and Sackett, S.J.* McDonald, J.,

takes no part.

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                        2



SACKETT, S.J.

      Defendant Aleksandar Ciric appeals his convictions and sentences for

burglary in the third degree and theft in the third degree. We conclude the court

did not rely upon impermissible reasons for the sentences. We conclude Ciric

has failed to preserve error on his claims regarding the district court’s ruling on

his motion to dismiss. We affirm Ciric’s convictions and sentences.

I.    Background Facts & Proceedings

      Aleksandar Ciric was charged by trial information with burglary in the third

degree and theft in the second degree. The State alleged that on March 4, 2013,

Ciric and two associates broke into a home in Urbandale, Iowa, and stole tools,

jewelry, and a laptop computer. Ciric was on probation for criminal mischief at

the time of the offense, and the State also sought to revoke his probation.

      Ciric filed a pro se motion to dismiss, claiming the trial information was

improper because it had not been approved by a judge and it was untimely. The

court denied his motion to dismiss.

      On June 26, 2013, Ciric entered into a plea agreement in which he agreed

to plead guilty to third-degree burglary and third-degree theft. The State agreed

to recommend concurrent sentences on these charges and that the sentences

would run concurrent to Ciric’s sentence in the probation revocation matter, and

agreed not to file additional charges against him. The court agreed to be bound

by the plea agreement.

      During the plea proceedings, when Ciric was attempting to provide a

factual basis for his plea, he stated one of his associates “put a knife under my
                                        3



throat and he told me to drive over there.” When questioned by the court he

stated he was forced to drive to the scene of the offenses. The court determined

Ciric had not provided a factual basis for the plea and a recess was taken.

       A few minutes later the proceedings resumed. The court informed Ciric it

was no longer bound by the plea agreement, and his sentences could be

consecutive rather than concurrent. Ciric agreed to proceed with his guilty plea.

At that time he provided a factual basis for his guilty pleas and acknowledged no

one held a knife to his throat. The court accepted Ciric’s guilty pleas to third-

degree burglary and third-degree theft. Ciric also admitted he had violated his

probation.

       Ciric requested immediate sentencing on his guilty pleas and the

probation revocation.     The State and Ciric made recommendations for

sentencing as provided in the plea agreement. The court sentenced Ciric to five

years in prison on the charge of third-degree burglary and two years on the

charge of third-degree theft, to be served concurrently. Ciric was sentenced to

two years in prison in the probation revocation on the criminal mischief charge, to

be served consecutively to the other sentences, giving him a total of seven years

in prison.

       The next day, on June 27, 2013, another hearing was held because the

court and parties realized Ciric was facing five years in prison on the criminal

mischief charge, rather than two years. The court gave Ciric the option of being

resentenced to five years in prison on the criminal mischief charge, giving him a

total of ten years in prison, or being resentenced to make the third-degree
                                         4



burglary and third-degree theft sentences consecutive and the criminal mischief

sentence would be concurrent, still giving him seven years in prison. Ciric chose

the latter option, so that the third-degree burglary and third-degree theft

sentences were made consecutive.         Ciric now appeals his convictions and

sentences.

II.    Sentences

       Ciric claims the court relied upon impermissible factors in making his

sentences consecutive. He asserts the court should not have considered the

false statements he made about a knife being held to his throat. He argues he

retracted the statements within a few minutes after they were made, and

therefore, his statements would not support a charge of perjury under section

720.2 (2013).

       In the present case, whether or not Ciric’s statements were sufficient to

support a conviction for perjury, his statements show his failure to accept

responsibility for his actions. By his statements, Ciric attempted to exonerate

himself and place the blame on others. In sentencing, a court may properly

consider a defendant’s motivation to accept responsibility for his conduct. State

v. Knutson, 234 N.W.2d 105, 108 (Iowa 1975); see also State v. Bragg, 388

N.W.2d 187, 192 (Iowa Ct. App. 1986) (noting a court may consider a

defendant’s lack of remorse and failure to acknowledge guilt). We conclude the

court did not rely upon impermissible factors in sentencing Ciric.

III.   Motion to Dismiss
                                           5



       In a pro se brief, Ciric claims the district court should have granted his

motion to dismiss. He asserts the trial information was not reviewed, approved,

and filed, as required by Iowa Rule of Criminal Procedure 2.5(4).

       A criminal defendant waives all defenses and objections to the criminal

proceedings by pleading guilty, except for those irregularities intrinsic to the plea.

Castro v. State, 795 N.W.2d 789, 792 (Iowa 2011). A defendant may still raise a

claim that the trial information is facially invalid, meaning that it does not charge

an offense. State v. White, 545 N.W.2d 552, 554 (Iowa 1996).

       In this case, Ciric is not claiming the trial information did not sufficiently

allege a crime, but asserts it was not approved by a judge, as required by rule

2.5(4). We conclude his claims do not come within the narrow exception to the

error preservation rules for claims a trial information does not allege a crime.

See id. We conclude Ciric has failed to preserve error on his claims regarding

the district court’s ruling on his motion to dismiss.

       AFFIRMED.